Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, applicant recites a “vertical wall extending from a bottom surface of the single guard piece”.  However, applicant’s detailed disclosure does not refer to a bottom surface of the guard piece.  Also, the guard piece is circular so it does not have a clear bottom surface.  In applicant’s figure 8, the downwardly facing surface of the guard 380 is stepped and it is the internal curved surface (as seen in Figure 7) of the half ring.  It could only be considered a “bottom surface” in that cross section.  It is not the bottom surface of the guard overall.  It is also not clear what applicant means by “extending from”.  Applicant’s remarks indicate that what applicant is claiming distinguishes over the prior art to Freeman because freeman has a vertical wall that does not extend from the bottom surface.  However, Freeman shows a vertical wall that extends from an inner ring that forms the “bottom” or inner ring surface.  Applicant appears to be relying on an understanding of the claim language that is not clear from the language itself and that is not specifically discussed in applicant’s detailed disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (USPN 6,293,631).
Freeman teaches a guard 56 for a drive motor assembly of a tracked power machine 10, the drive motor assembly carried by a track frame 29 of the power machine to drive a track, the drive motor assembly having a first portion 27 fixedly attached to the track frame 29 and a second portion 28 coupled to a sprocket 18 and the first portion and configured to rotate relative to the first portion.  The guard comprises a first end (left end of 56, as seen in Figure 3) configured to be attached to the first portion of the drive motor assembly and positioned adjacent a surface of the first portion to provide a sealing surface against the first portion of the drive motor assembly; and a second end (center and right portion of 56) having a vertical wall 60 (see Figure 6) configured to be positioned proximal to the second portion of the drive motor assembly (as seen in Figure 3) when the guard is secured to the first portion, a gap 62 being formed between the vertical wall and the second portion of the drive motor assembly to allow the second portion to move relative to the vertical wall.  The vertical wall and the horizontal surface (upper surface of the left end of 56) configured to urge material away from a critical path formed by a parting line between the first and second portions of the drive motor assembly and a tang portion (61, as seen in Figure 6) extending from the vertical wall and over the second portion of the drive motor assembly.  
Regarding claim 2, it is noted that the track is not part of the claimed combination so the combination need only be capable of the functional limitation.  Also, a surface (outer surface of 61) adjacent the vertical wall extends generally laterally therefrom such that when the guard is mounted to the drive motor assembly, the surface is positioned between teeth on the track (inwardly directed portions 93 of links) and the drive motor assembly (this is not necessarily in the radial direction; the surface of part 61 is axially between the teeth 93 and portion 12 of the spindle housing).
Regarding claim 3, the vertical wall and the surface extending generally laterally therefrom are configured to urge material away from the critical path formed by the parting line between the first and second portions of the drive motor assembly to reduce the likelihood of material being introduced into the drive motor assembly.  
Regarding claim 4, the guard has a generally semi-circular shape (seen in Figure 6) to fit along a contour of a top surface of the motor assembly.  
Regarding claim 14, Freeman teaches all of the claimed structure including a vertical wall that extends from an inner ring the effectively forms the “bottom surface” of the guard, as understood.
Regarding claim 15, Freeman teaches all of the claimed structure and, when the guard 56 is attached to the first part of the motor assembly, no part of the guard 56 rotates with the second portion of the drive motor assembly.

Allowable Subject Matter
Claims 5, 6, and 8-13 are allowed.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Freeman fails to teach a single guard piece with a second end having a vertical wall configured to be positioned proximal a second portion of the drive motor assembly. In particular, applicant argues that the base portion 28 of freeman is in no way part of the second portion of the drive motor assembly.  The examiner disagrees.  Applicant’s disclosed invention includes a drive motor assembly 350 having a first portion 362 and a second portion 364.  The second portion 364 of the drive motor assembly includes a radial flange, on which a drive sprocket is mounted.  Applicant has claimed a single guard piece with a first end configured to be attached to a first portion of the motor assembly and a second end having a vertical wall configured to be positioned proximal to the second portion of the motor assembly (the radial flange that connects to the drive sprocket).  The structure 56 of Freemen meets the structural limitations claimed.  Applicant argues that Freeman teaches a second guard piece 28 that must be considered part of the guard.  However, the second guard piece of Freeman forms an extension of the second portion of the drive assembly.  It doesn’t matter whether the extension portion of the motor assembly is integral or removable from the motor assembly because the motor itself is not being claimed.  When the second piece 28 is attached to the second portion of the drive motor assembly of Freeman, it is fixed to the motor assembly and moves with it.  In effect, it is part of the motor assembly when it is attached.  The first guard piece 56 then interacts with the second motor assembly (when the second motor assembly includes flange 21 and second piece 28), as claimed.  Therefore, the rejection is being maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE MARIE M BOEHLER/               Primary Examiner, Art Unit 3611